DETAILED ACTION
Election
Applicants’ election, with traverse, of invention II in their response of March 11, 2022 is acknowledged.  The office action of January 11, 2022 stated the following (p6).
If invention Il (claims 2-4) is elected, elect:
One specific short-chain fatty acid (specific structure, e.g., claim 3 and the specification).
One of (claim 4): (i) indicates a total amount of the short-chain fatty acid or (ii) indicates
a total amount of the short-chain fatty acid per unit volume.

In response, applicants elected butyric acid and total amount in their response of March 11, 2022.  
Applicants’ traversal is based on the argument that claims 1 and 2 overlap in scope and point to MPEP 806.05(j).  This argument is not found to be persuasive for the following reasons.
The office action of January 11, 2022 listed inventions I and II as follows.
Claim 1 and 5-14, drawn to a method of detecting  butyrate kinase activity using adenosine triphosphate (ATP) and measuring production of adenosine diphosphate (ADP), classified in class 435/194; C12N 9/12.
Claims 2-4 drawn to a method for detecting a short-chain fatty acid having 3 to 6 carbon atoms comprising contacting a sample having a short-chain fatty acid having 3 to 6 carbon atoms with butyrate kinase and ATP, and measuring production of ADP, classified in class 435/15; C12Q 1/485.

It is noted that applicants have not argued that the objective of invention I is not a method of detecting  butyrate kinase activity or that the objective of invention II is not a method of detecting a short-chain fatty acid1. 
MPEP 806.05(J) …Related Processes states the following.
To support a requirement for restriction between two or more related product inventions, or between two or more related process inventions, both two-way distinctness and reasons for insisting on restriction are necessary, i.e., separate classification, status in the art, or field of search. See MPEP § 808.02. See MPEP § 806.05(c) for an explanation of the requirements to establish two-way distinctness as it applies to inventions in a combination/subcombination relationship. For other related product inventions, or related process inventions, the inventions are distinct if
(A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive;
(B) the inventions as claimed are not obvious variants; and
(C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 802.01.
Form paragraph 8.14.01 may be used to restrict between related products or related processes
FP 8.14.01: Inventions I and II are directed to related methods. The related inventions are distinct if: 
(1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 
(2) the inventions do not overlap in scope, i.e., are mutually exclusive; and 
(3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 

In the instant case, 
The methods of inventions I and II have materially different effects of detecting  butyrate kinase activity (invention I) or detecting a short-chain fatty (invention II).  
The methods of inventions I and II have materially different designs and modes of operation; for example, (a) invention I requires the use of purified butyric acid while invention II does not and (b) invention II requires the use of an isolated butyrate kinase, while invention I does not.  
The methods of Inventions I and II have mutually exclusive characteristics, as stated, for example, in (1) above. 
Based on the current record, the methods of inventions I and II are not obvious variants.  That is, it is not obvious to use an isolated butyrate kinase of invention I2 to detect any short-chain fatty acid in a mixed sample, as per invention II.

Nonetheless, based on direction from the examiner’s supervisor, Robert Mondesi, restriction between Groups I and II is withdrawn.
Regarding Group I, claims 1 and 5-14, applicants’ election of species, as follows, is acknowledged. 
SEQ ID NO:  17;
"(ii) measuring the produced ADP comprises contacting the produced ADP, glucose, and ADP dependent hexokinase in a presence of a divalent metal ion to produce glucose-6-phosphate and adenosine monophosphate";
"(ii) further comprises contacting the produced glucose-6-phosphate, nicotinamide adenine dinucleotide oxidized form (NAD) or nicotinamide adenine dinucleotide phosphate oxidized form (NADP), and glucose-6-phosphate dehydrogenase to produce 6-phosphoglucono-8-lactone and nicotinamide adenine dinucleotide reduced form (NADH) or nicotinamide adenine dinucleotide phosphate reduced form (NADPH); and measuring the produced NADH or NADPH";
"(b) measuring the produced NADH or NADPH is performed by measuring an absorbance or fluorescence intensity of a reaction mixed solution comprising the produced NADH or NADPH";
"(ii) producing ADP is performed by contacting the sample, the ATP, and the butyrate kinase in a presence of a divalent metal ion";
a "magnesium ion";
"(ii) the sample is a biological sample";
(ii) the butyrate kinase does substantially catalyze acetic acid as a substrate";
[o]ne specific short-chain fatty acid, which is "butyric acid;
(ii) indicates a total amount of the short­chain fatty acid per unit volume".

 The elected invention is directed to methods comprising the following steps.
Contacting butyric acid, adenosine triphosphate (ATP), and a butyrate kinase, or specifically the butyrate kinase of SEQ ID NO:  17, and magnesium, and measuring the produced adenosine diphosphate (ADP);
wherein the butyric acid or butyrate kinase may be contained within a biological sample; 
wherein measuring the produced ADP comprises contacting the produced ADP glucose, and ADP dependent hexokinase in a presence of a magnesium ion to produce glucose-6-phosphate and adenosine monophosphate (AMP); 
wherein the method further comprises contacting the produced glucose-6-phosphate, nicotinamide adenine dinucleotide oxidized form (NAD) or nicotinamide adenine dinucleotide phosphate oxidized form (NADP), and glucose-6-phosphate dehydrogenase to produce 6-phosphoglucono-8-lactone and nicotinamide adenine dinucleotide reduced form (NADH) or nicotinamide adenine dinucleotide phosphate reduced form (NADPH); and measuring the produced NADH or NADPH";
wherein measuring the produced NADH or NADPH is performed by measuring an absorbance or fluorescence intensity of a reaction mixed solution comprising the produced NADH or NADPH";
wherein the butyrate kinase does substantially catalyze acetic acid as a substrate; 
wherein the measuring indicates a total amount of the butyric acid per unit volume; and
wherein the method is used to (a) detect butyrate kinase using purified butyric acid 
or (b) detect any small-chain fatty acid using the purified butyrate kinase of SEQ ID NO:  17. 
Claim History
Original claims 1-20, filed February 4, 2021, are pending.   Claims 8 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1-7 and 9-14, as encompassing the elected invention, are hereby examined.
Effective Filing Date
Based on the English abstract of WO/2020080249, the effective filing date granted for claim 2 is October 10, 2019, the filing date of said application, PCT/JP2019/040043.  The effective filing date granted claims 1, 3-7, and 9-14 is February 4, 2021, the filing date of the instant claim set, which disclosed the recited subject matter.  It is acknowledged that applicants claim the benefit of the foreign application JAPAN 2018-197564, filed October 19, 2018.  It is noted that English translations of WO/2020080249 and JAPAN 2018-197564 have not been provided.
AIA -First Inventor to File Status
Based on the effective filing dates of October 10, 2019 and February 4, 2021, the present application is being examined under the AIA , first to file provisions.
Title-Objections
	The title is objected to because it is not sufficiently descriptive of the elected invention.   As per MPEP 606, the title should be as specific as possible, providing value for indexing, classifying, and searching procedures. 
Abstract
The abstract is objected to because it is not sufficiently descriptive of the elected invention.  As discussed above, the objective of the elected invention is unclear.
MPEP 608.01(b) states
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Specification-Objections
	The specification is objected to for failing to define the abbreviation “BKIII”.  
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
Claim 1 is rendered indefinite because the objective of the steps is not stated.  It is unclear whether the objective is3 (i) determining if a mixed sample contains butyric acid, (ii) determining if a mixed sample contains butyrate kinase, or (iii) determining if a mixed sample contains ATP.  For purposes of examination, it is assumed that claim 1 is directed to a method for (ii) determining if a mixed sample contains butyrate kinase.
For claim 1, the phrase “measuring the produced ADP” renders the claim indefinite as no steps for said measuring are recited.  The skilled artisan would not know the metes and bounds of the recited invention.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claim 2 is rendered indefinite because the objective of the steps is not stated.  It is unclear whether the objective is4 (i) determining if a mixed sample contains a short-chain fatty acid, (ii) determining if a mixed sample contains butyrate kinase, or (iii) determining if a mixed sample contains ATP.  For purposes of examination, it is assumed that claim 1 is directed to a method for (ii) determining if a mixed sample contains a short-chain fatty acid.
 For claim 3, the phrase “the short-chain fatty acid … comprises at least one kind selected from the group consisting of propionic acid, butyric acid, isobutyric acid, valeric acid, isovaleric acid, and caproic acid.” renders the claim indefinite.  It is unclear whether said phrase (i) encompasses short-chain fatty acids … comprising two or more of propionic acid, butyric acid, isobutyric acid, valeric acid, isovaleric acid, and caproic acid linked together (the plain meaning), (ii) the short-chain fatty acid … is selected from the group consisting of propionic acid, butyric acid, isobutyric acid, valeric acid, isovaleric acid, and caproic acid, or (iii) the method analyzes a sample comprising one or more of propionic acid, butyric acid, isobutyric acid, valeric acid, isovaleric acid, and caproic acid.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (iii) the method analyzes a sample comprising one or more of propionic acid, butyric acid, isobutyric acid, valeric acid, isovaleric acid, and caproic acid.
For claim 5, the phrase “measuring the produced ADP comprises … to produce glucose-6-phosphate and adenosine monophosphate” renders the claim indefinite .  It is unclear whether said phrase means (i) the method does not comprise measuring one or both of ADP and glucose-6-phosphate or (ii) the method does comprise measuring one or both of ADP and glucose-6-phosphate.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (ii) the method does comprise measuring one or both of glucose-6-phosphate and adenosine monophosphate.
As explained above, it is assumed that the method of claim 5 comprises measuring one or both of ADP and glucose-6-phosphate.  However, since no steps for said measuring are recited the skilled artisan would not know the metes and bounds of the recited invention.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
For claim 6, the phrase “measuring the produced NADH or NADPH.” renders the claim indefinite as no steps for said measuring are recited.  The skilled artisan would not know the metes and bounds of the recited invention.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
For claim 13, the phrase “the butyrate kinase is derived from Acetoanaerobium sticklandii or Thermosediminibacter oceani” renders the claim indefinite.  It is unclear whether said phrase means (i) the butyrate kinase is naturally expressed in Acetoanaerobium sticklandii or Thermosediminibacter oceani or (ii) the butyrate kinase a variant of a butyrate kinase naturally expressed in Acetoanaerobium sticklandii or Thermosediminibacter oceani.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (i) the butyrate kinase is naturally expressed in Acetoanaerobium sticklandii or Thermosediminibacter oceani.
 Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Twarog et al, 1962 in view of Noda et al, 2011 (WO 2011136063).  Twarog teaches detecting the activity of Clostridium butyricum butyrate kinase in the butyryl phosphate-forming direction (butyrate + ATP [Wingdings font/0xE0] butyryl-phosphate + ADP) under the following standard conditions (p2474 ¶4).  The enzyme was incubated with 4 umoles of MnSO4, 400 umoles of potassium butyrate, 100 umoles of Tris buffer, pH 7.2, 700 umoles of neutral hydroxylamine, and 10 umoles of ATP in a final volume of 1.0 ml.  One unit of activity is defined as that amount of enzyme catalyzing the formation of 1.0 umole of butyrohydroxamic acid per min. Twarog does not teach measurement of ADP as a means to detect butyrate kinase activity.  
Noda teaches detecting kinase activity by measuring the generation of ADP from ATP using the following steps (Abstract; p5 of 14 to p6 of 14).
iv) subjecting a specific substance5 in a sample to an enzymatic reaction using ATP which serves as a reagent component and … thereby generating ADP; v) reacting ADP thus produced with glucose, ADP-dependent hexokinase and a metal ion; vi) reacting glucose-6-phosphate that is produced in step v) with glucose-6-phosphate dehydrogenase and an NAD(P) component; and vii) measuring the NAD(P)H component produced in step vi).

Noda further teaches that their method can be used for detecting kinase substrates.  For example, creatine, choline, and pyruvate (p2 of 14).  It would have been obvious to a person of ordinary skill in the art to use the method of Noda to detect the activity of the butyrate kinase taught by Twarog as well as butyrate per se.  Motivation to do so is provided by Nado, which teaches that NADH can be easily measured in their method using a spectrometer (p6 of 14). The expectation of success is high, as Nado teaches the use of their method to detect the activity of a series of enzymes that convert ATP to ADP, as well as substrates of said enzymes (Fig 1-6). Therefore, claims 1-7 and 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Twarog et al, 1962 in view of Noda et al, 2011 (WO 2011136063).  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Twarog et al, 1962 and Noda et al, 2011 (WO 2011136063) in view of Fonknechten et al, 2011. Neither Twarog nor Noda, or the combination thereof, teaches methods for detecting the activity of the Acetoanaerobium sticklandii butyrate kinase of SEQ ID NO:  17 herein.  Fonknechten teaches the butyrate kinase of SEQ ID NO:  17 herein (UniProt Acc# E3PVP7). It would have been obvious to a person of ordinary skill in the art to use the method of Noda to detect the activity of the butyrate kinase taught by Fonknechten (SEQ ID NO:  17 herein).  Motivation to do so is provided by Fonknechten, which teaches that butyrate is an element of the amino acid synthesis and utilization pathways (Fig 1; p5 of 12 ¶1) and that A. sticklandii is an excellent system for determining the metabolic pathways of pathogenic and non-pathogenic organisms (p9 of 12 ¶2). The expectation of success is high, as Nado teaches the use of their method to detect the activity of a series of enzymes that convert ATP to ADP, as well as substrates of said enzymes (Fig 1-6). Therefore, claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Twarog et al, 1962 and Noda et al, 2011 (WO 2011136063) in view of Fonknechten et al, 2011.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 2-4 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  As explained above under 35 USC 112b, it is assumed that claim 2 is directed to a method for (ii) determining if a mixed sample contains a short-chain fatty acid using a purified butyrate kinase.
The specification is enabling for detecting butyric acid in a mixed sample using the butyrate kinase of SEQ ID NO:  17 (BKII; Example 3).  However, the specification does not reasonably provide enablement for detecting the presence of any short-chain fatty acid using any butyrate kinase having any structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 2 and 4 are so broad as to encompass any method for detecting the presence of any short-chain fatty acid in a mixed sample using any butyrate kinase having any structure.  Claim 3 is so broad as to encompass any method for detecting the presence of propionic acid, butyric acid, isobutyric acid, valeric acid, isovaleric acid, and caproic acid in a mixed sample using any butyrate kinase having any structure.  The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of butyrate kinases having any structure broadly encompassed by the claim.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired detection of any short-chain fatty acid requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, in this case the disclosure is limited to using the butyric kinase of SEQ ID NO:  17 for detecting butyrate. 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of claims 2 and 4, which encompasses methods for detecting the presence of all short-chain fatty acids in a mixed sample using any butyrate kinase having any structure.  The specification also does not support the broad scope of claim 3, which encompasses all methods for detecting the presence of propionic acid, butyric acid, isobutyric acid, valeric acid, isovaleric acid, and caproic acid in a mixed sample using any butyrate kinase having any structure.  The specification does not support the broad scope of claims 2-4 because the specification does not establish: (A) any butyrate kinase having any structure that can detect any short-chain fatty acid, other than butyric acid, in a mixed sample; (B) regions of any successful protein structure which may be modified without affecting the desired activity; (C) the general tolerance of the desired activity to protein structural modification and extent of such tolerance; (D) a rational and predictable scheme for identifying any protein having the desired biological function; (E) a rational and predictable scheme for modifying any residues of any successful protein with an expectation of obtaining the desired biological function; and (F) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including methods using any number of proteins having butyrate kinase activity and any structure that can detect any short-chain fatty acid in any mixed sample.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of proteins having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Written Description
Claims 2-4 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any method for detecting the presence of any short-chain fatty acid, including of propionic acid, butyric acid, isobutyric acid, valeric acid, isovaleric acid, and caproic acid, in a mixed sample using any butyrate kinase having any structure.  This is an infinite/large genus, as any number butyrate kinases having any structure are encompassed.  Only a single method is disclosed in the specification, and it is limited to using the butyric kinase of SEQ ID NO:  17 for detecting butyrate.  Specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of detecting the presence of any short-chain fatty acid, including of propionic acid, butyric acid, isobutyric acid, valeric acid, isovaleric acid, and caproic acid, in a mixed sample.  Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any other representative species of this infinite genus beyond the one disclosed that is listed above (using the butyric kinase of SEQ ID NO:  17 for detecting butyrate) were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for using a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a single species of the claimed genus is disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner attempted to confirm these objectives with applicants’ representative, Alan Townsley, on April 28, April 29, May 3, and May 12, 2022.  No confirmation was received.  Any future rejection based on clarification of the objective of independent claim 1 (and claims dependent therefrom) or independent claim 2 (and claims dependent therefrom) will not be considered a new grounds for rejection. 
        2 See below under 35 USC for the assumed meaning of claims 1 and 2.
        3 As per the record, the examiner attempted to clarify the objective on April 28&28 and May 3&12, 2022. No confirmation was received.
        4 As per the record, the examiner attempted to clarify the objective on April 28&28 and May 3&12, 2022. No confirmation was received.
        5 For example, creatine kinase, choline kinase, pyruvate kinase (p2 of 14).